EXHIBIT 10.29
 
RITA MEDICAL SYSTEMS, INC.
 
SEPARATION AGREEMENT AND MUTUAL RELEASE
 
This Separation Agreement and Mutual Release (“Agreement”) is made by and
between RITA Medical Systems, Inc., a Delaware corporation (the “Company”), and
Daniel Balbierz (“Mr. Balbierz” or “Employee”).
 
WHEREAS, Mr. Balbierz is employed by the Company pursuant to the terms of an
offer letter dated March 19,1998, as amended on April 17, 2002, (the “Offer
Letter”); and
 
WHEREAS, the Company and Mr. Balbierz have mutually agreed to terminate the
existing employment relationship, to release each other from any claims arising
from or related to the employment relationship and to enter into a consulting
relationship.
 
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Mr. Balbierz (collectively referred to as the “Parties”) hereby agree as
follows:
 
1.    Termination of Employment.    Mr. Balbierz and the Company acknowledge and
agree that Mr. Balbierz shall voluntarily terminate his employment as Vice
President, Research and Development, with the Company effective at the close of
business on August 16, 2002 (the “Termination Date”).
 
2.    Separation Benefits.    In consideration for the release of claims set
forth below and other obligations under this Agreement, and provided this
Agreement is signed by Mr. Balbierz and not revoked under Section 7 herein, the
Company agrees to provide the following separation benefits to Mr. Balbierz:
 
        (a)    The Company shall pay as severance to Mr. Balbierz a lump sum
payment equal to $39,700.00. The severance payment shall be reduced by
applicable tax withholding and shall be paid on the first regular payroll date
following the Effective Date of this Agreement (as defined in Section 19 below);
and
 
        (b)    The Company agrees to retain Mr. Balbierz as a consultant for the
period from the Termination Date through the end of the trial in the Company’s
patent litigation with RadioTherapeutics Corporation (now owned by Boston
Scientific Corporation), which litigation commenced in August 2001 (the
“Consulting Period”), to perform such services as may reasonably be requested in
writing by the Company, including, without limitation, the provision of
testimony and general advice and consulting to the Company with regard to patent
matters. Mr. Balbierz agrees to make himself reasonably available to provide the
requested services during the Consulting Period. Beginning on February 17, 2003,
the Company shall pay Mr. Balbierz $175.00 for each hour of consulting services
provided to the Company. Mr. Balbierz shall receive no other compensation for
such services.
 
3.    Employee Benefits.
 
        (a)    On or before the Termination Date, the Company shall reimburse
Mr. Balbierz for all reasonable business expenses incurred by Mr. Balbierz up
until the Termination Date and submitted for reimbursement in accordance with
Company policy. Any expenses incurred by Mr. Balbierz during the Consulting
Period shall be reimbursed in accordance with Company policy.



--------------------------------------------------------------------------------

 
                (b)    Except as otherwise provided above, Mr. Balbierz shall
not be entitled to participate in any of the Company’s benefit plans or programs
offered to employees of the Company after the Termination Date.
 
4.    Stock Options.
 
        (b)    Stock Option.    As of the Termination Date, Mr. Balbierz has
been granted a total of 190,700 options to purchase shares of Company Common
Stock (“Options”) 122,102 of which are vested and exercisable and 18,000 of
which have been exercised and 12,624 shares of Restricted Common Stock
(“Restricted Stock”) 6,312 of which are no longer subject to a Company
repurchase option. The Options and Restricted Stock are subject to the terms of
the Company’s 1994 Incentive Stock Plan and 2000 Stock Plan and the related
option or restricted stock agreements. Notwithstanding any terms set forth in
the option or restricted stock purchase agreements to the contrary, the Company
and Mr. Balbierz have agreed that any unvested options and restricted stock held
by Mr. Balbierz on the Termination Date shall continue to vest for a period of
six(6) months following the Termination Date.
 
Except as set forth in this Agreement, Mr. Balbierz acknowledges that as of the
Termination Date, Mr. Balbierz has no right, title or interest in or to any
shares of the Company’s capital stock, or any other agreement (oral or written)
or plan with the Company.
 
5.    No Other Payments Due.    Mr. Balbierz and the Company agree that the
Company shall pay to Mr. Balbierz on or before the Termination Date, his accrued
salary, accrued vacation and other sums as are due to Mr. Balbierz through such
date. By executing this Agreement, Mr. Balbierz hereby acknowledges receipt of
all such payments as received and acknowledges that, in light of the payment by
the Company of all wages due to Mr. Balbierz, California Labor Code Section
206.5 is not applicable to the Parties hereto. That section provides in
pertinent part as follows:
 
No employer shall require the execution of any release of any claim or
right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made.

 
6.    Release of Claims.    In consideration for the obligations of both parties
set forth in this Agreement, Mr. Balbierz and the Company, on behalf of
themselves, and their respective heirs, executors, officers, directors,
employees, investors, stockholders, administrators and assigns, hereby fully and
forever release each other and their respective heirs, executors, officers,
directors, employees, investors, stockholders, administrators, predecessor and
successor corporations and assigns, of and from any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that any of them may possess arising from any
omissions, acts or facts that have occurred up until and including the date of
this Agreement including, without limitation:
 
        (a)    any and all claims relating to or arising from Mr. Balbierz’s
employment relationship with the Company and the termination of that
relationship;
 
        (b)    any and all claims relating to, or arising from, Mr. Balbierz’s
right to purchase, or actual purchase of shares of stock of the Company;
 
        (c)    any and all claims for wrongful discharge of employment; breach
of contract, both express and implied; breach of a covenant of good faith and
fair dealing, both express and implied, negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
negligence; and defamation;



-2-



--------------------------------------------------------------------------------

 
        (d)    any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, and the California
Fair Employment and Housing Act;
 
        (e)    any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination; and
 
        (f)    any and all claims for attorneys’ fees and costs.
 
The Company and Mr. Balbierz agree that the release set forth in this Section 6
shall be and remain in effect in all respects as a complete general release as
to the matters released. This release does not extend to any obligations
incurred or specified under this Agreement.
 
7.    Acknowledgment of Waiver of Claims under ADEA.    Mr. Balbierz
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Mr. Balbierz and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Mr. Balbierz acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Mr. Balbierz was already entitled. Mr. Balbierz
further acknowledges that he has been advised by this writing that (a) he should
consult with an attorney prior to executing this Agreement; (b) he has at least
twenty-one (21) days within which to consider this Agreement; (c) he has seven
(7) days following his execution of this Agreement to revoke the Agreement (the
“Revocation Period”). This Agreement shall not be effective until the Revocation
Period has expired.
 
8.    Civil Code Section 1542.    The Parties represent that they are not aware
of any claim by either of them other than the claims that are released by this
Agreement. Mr. Balbierz and the Company acknowledge that they are familiar with
the provisions of California Civil Code Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH  THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN  HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,  WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY  AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Mr. Balbierz and the Company, being aware of said Code section, agree to
expressly waive any rights they may have thereunder, as well as under any other
statute or common law principles of similar effect.
 
9.    Employee Covenants.
 
        (a)    General.    Mr. Balbierz agrees that for all periods described in
this Agreement, he shall continue to conduct himself in a professional manner
that is supportive of the business of the Company.
 
        (b)    Confidentiality.    Mr. Balbierz and the Company agree to
maintain in strict confidence the existence of this Agreement, the contents and
terms of this Agreement, and the consideration for this Agreement (hereinafter
collectively referred to as “Settlement Information”) and each Party further
agrees to take every reasonable precaution to prevent disclosure of any
Settlement



-3-



--------------------------------------------------------------------------------

Information to any person or entity, other than Mr. Balbierz’s spouse, family
members, tax and legal advisors and the Company’s accounting and legal advisors,
unless otherwise required to disclose such information by law or by a
governmental entity.
 
        (c)    Nondisclosure.    Mr. Balbierz represents and warrants that he
has not breached his obligations to the Company under the terms of the
Confidential Information and Invention Assignment Agreement entered into between
Mr. Balbierz and the Company on March 25, 1998 (the “Confidentiality
Agreement”), a copy of which is attached hereto as Exhibit A. Mr. Balbierz
understands and agrees that his obligations to the Company under the
Confidentiality Agreement survive the termination of his relationship with the
Company under this Agreement; provided, however, that the Company and Mr.
Balbierz hereby agree that Section 4(b) of the Confidentiality Agreement shall
be amended as provided below:
 
“Assignment of Inventions.    I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company and hereby assign to the Company, or its designee, all my right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets, whether or not patentable or registrable under copyright or
similar laws, which I may solely or jointly conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, which
use radiofrequency energy to treat solid cancerous or benign tumors, during the
period of time in which I am employed by or a consultant of the Company
(collectively referred to as “Inventions”), except as provided in Section 4(e)
below. I further acknowledge that all Inventions which are made by me (solely or
jointly with others) within the scope of and during the period of my
Relationship with the Company are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary (if I am an
employee) or by such amounts paid to me under any applicable consulting
agreement or consulting arrangements (if I am a consultant), unless regulated
otherwise by the mandatory law of the state of California.”
 
10.    Non-Disparagement.    Each Party agrees to refrain from any
disparagement, defamation, slander of the other, or tortious interference with
the contracts and relationships of the other.
 
11.    Employment References.    The Company and Mr. Balbierz agree that upon
request for references from prospective future employers, the Company shall
direct all such inquiries to its Human Resources Department who shall then
provide information only with respect to Mr. Balbierz’s length of employment and
last position held with the Company.
 
12.    Authority.    The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement. Mr.
Balbierz represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through his to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
 
13.    No Representations.    Neither Party has relied upon any representations
or statements made by the other Party hereto which are not specifically set
forth in this Agreement.
 
14.    Severability.    In the event that any provision hereof becomes or is
declared by a court or other tribunal of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.



-4-



--------------------------------------------------------------------------------

 
15.    Arbitration.    The Parties shall attempt to settle all disputes arising
in connection with this Agreement through good faith consultation. In the event
no agreement can be reached on such dispute within fifteen (15) days after
notification in writing by either Party to the other concerning such dispute,
the dispute shall be settled by binding arbitration to be conducted in Alameda
County before the American Arbitration Association under its California
Employment Dispute Resolution Rules, or by a judge to be mutually agreed upon.
The arbitration decision shall be final, conclusive and binding on both Parties
and any arbitration award or decision may be entered in any court having
jurisdiction. The Parties agree that the prevailing party in any arbitration
shall be entitled to injunctive relief in any court of competent jurisdiction to
enforce the arbitration award. The Parties further agree that the prevailing
Party in any such proceeding shall be awarded reasonable attorneys’ fees and
costs. This Section 15 shall not apply to the Confidentiality Agreement. The
parties hereby waive any rights they may have to trial by jury in regard to
arbitrable claims.
 
16.    Entire Agreement.    This Agreement, with the exhibit attached hereto,
represents the entire agreement and understanding between the Company and Mr.
Balbierz concerning Mr. Balbierz’s separation from the Company, and supersede
and replace any and all prior agreements and understandings concerning Mr.
Balbierz’s relationship with the Company and his compensation by the Company.
 
17.    No Oral Modification.    This Agreement may only be amended in writing
signed by Mr. Balbierz and the Company.
 
18.    Governing Law.    This Agreement shall be governed by the laws of the
State of California, without regard to its conflicts of law provisions.
 
19.    Effective Date.    This Agreement is effective upon the expiration of the
Revocation Period described in Section 7 and such date is referred to herein as
the “Effective Date.”
 
20.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
21.    Assignment.    This Agreement may not be assigned by Mr. Balbierz or the
Company without the prior written consent of the other party. Notwithstanding
the foregoing, this Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Mr. Balbierz.
 
22.    Breach of the Agreement.    Mr. Balbierz acknowledges that upon his
breach of this Agreement or the Confidentiality Agreement, the Company would
sustain irreparable harm from such breach, and, therefore, Mr. Balbierz agrees
that in addition to any other remedies which the Company may have under this
Agreement or otherwise, the Company shall be entitled to obtain equitable
relief, including specific performance and injunctions, restraining his from
committing or continuing any such violation of the Agreement or the
Confidentiality Agreement. Mr. Balbierz acknowledges and agrees that upon his
material or intentional breach of any of the provisions of the Agreement
(including Section 9) or the Confidentiality Agreement, in addition to any other
remedies the Company may have under this Agreement or otherwise, the Company’s
obligations to provide benefits to Employee, as described in this Agreement,
including without limitation those benefits provided in Sections 2, 3 and 4
shall immediately terminate.



-5-



--------------------------------------------------------------------------------

 
23.    Voluntary Execution of Agreement.    This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
 
        (a)    they have read this Agreement;
 
        (b)    they have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
 
        (c)    they understand the terms and consequences of this Agreement and
of the releases it contains; and
 
        (d)    they are fully aware of the legal and binding effect of this
Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Separation Agreement and
Mutual Release on the respective dates set forth below.
 

    
RITA MEDICAL SYSTEMS, INC.
Dated as of July 30, 2002
  
By:
  
/s/    BARRY CHESKIN

--------------------------------------------------------------------------------

    
Title:
  
President and Chief Executive Officer

--------------------------------------------------------------------------------

    
DANIEL BALBIERZ, an individual
Dated as of July 30, 2002
  
/s/    DANIEL BALBIERZ

--------------------------------------------------------------------------------



-6-



--------------------------------------------------------------------------------

 
EXHIBIT A
 
CONFIDENTIALITY AGREEMENT